Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 12/14/2020 in which claims 1-6 are amended to change the scope and breadth of the claims.  No claims are newly added or canceled. 
Claims 1-6 are pending in the instant application and are examined on the merits herein.
Priority
This application is a National Stage Application of PCT/KR2018/002918, filed on 3/13/2018.  The instant application claims foreign priority to KR 10-2017-0032477 filed on 3/15/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 9/11/2019. However, it is noted that the certified copy of the foreign priority document is not accompanied by an English translation and statement of translation accuracy, thus foreign priority has not been perfected. (see MPEP 2152.01 and 37 CFR 1.55) 

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/14/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Withdrawn Rejections
Applicant’s amendment, filed on 12/14/2020, with respect to the rejection of claims1-6 over Lee et al. (Biomed. Res. Inter., 2014), as evidenced by Wu et al. (J. Nutrition 1994), further in view of Bell et al. (J. Physiol., 1978), has been fully considered and is persuasive.  The combined teachings of the prior art do not suggest an intravenous injection. The rejection is hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 12/14/2020, wherein instant independent claim 1 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action, have been modified.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmeta et al. (US 2020/0188686, filed 2017, PTO-892).
Kalmeta et al, discloses various compositions, which may be used in combination, to be employed in concert with a laser system for treating wounds 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate 1 and substrate 3 of Kalmeta could be combined, thereby meeting all limitations of the instant composition chemical components, because Kalmeta explicitly suggests that the six substrates disclosed may advantageously be used in any combination. It would have been further obvious that the combined substrates of Kalmeta could be administered via intravenous injection, thereby arriving at the instant invention, because Kalmeta teaches that intravenous injection is one of a handful of equivalent means of administering said substrate combinations.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5 of copending application US 17/265858.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: The instant chemical composition components anticipate the chemical components of ‘858. The difference between the instant claims and those of ‘858 is an “infusion” versus an “intravenous injection”, wherein performing an intravenous injection as an infusion is part of the fundamental knowledge of one of ordinary skill in the art and is considered an obvious variant.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Modified Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Response to Arguments
Applicants’ response with respect to the 101 rejection of claim 1-6 as being patent ineligible, has been fully considered but is not persuasive. 
Applicant argues that an intravenous injection does not exist in nature, hence the instant claims are patent eligible due to the composition being formulated as an integrating the claimed invention into a practical application (i.e. the injection device is not integral to the inventive concept) nor does said act modify the porcine milk in a way that amounts to significantly more that the porcine milk itself.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
	/DALE R MILLER/           Primary Examiner, Art Unit 1623